DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-17 are pending in the application.	
Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-0001137   01/05/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/01/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
Figures 1-5, 16-18 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Instant application Figures 1, 2, 3, 4, 5, 16, 17, 18 are identical to SK Hynix Inc previously published patent application US 20190363099 Figures 1, 2, 3, 4, 5, 22, 23, 24, published Nov. 28, 2019 (more than one year before instant application’s effective filing date).
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    677
    680
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    428
    457
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    750
    674
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    707
    660
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    560
    564
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    791
    571
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    564
    607
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    619
    545
    media_image8.png
    Greyscale







    PNG
    media_image9.png
    699
    537
    media_image9.png
    Greyscale


    PNG
    media_image8.png
    619
    545
    media_image8.png
    Greyscale


    PNG
    media_image10.png
    693
    539
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    699
    536
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    502
    536
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    814
    540
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    689
    544
    media_image14.png
    Greyscale

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by LEE (US 2019/0051355 A1).
For apparatus claims 1-10, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Lee disclose an identical memory apparatus and identical memory controller; the recited functions are presumed inherent. For method claims 11-17, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Applicant’s only disclosed device is shown in instant application Figures 1, 2, 3, 4, 5, 16, 17, 18, which are identical to Lee. 1, 2, 3, 4, 5, 22, 23, 24. Per MPEP 2112.02(I), Lee’s identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
Regarding Independent Claim 1, Lee, for example in Figs. 1-21.  discloses a semiconductor memory device (Fig. 1: 100), comprising: a memory cell array (Fig. 1: 110 and Fig. 3:BLK1) including a plurality of memory blocks (Fig. 4: CS11’) coupled to a common source line (Fig. 4: CSL); a peripheral circuit configured to perform a program operation (Fig. 1: 180) on a selected memory block selected from among the plurality of memory blocks included in the memory cell array (Fig. 4); and control logic (Fig. 1: 170) configured to control the program operation of the peripheral circuit (see for example in Figs. 1-4), wherein the plurality of memory blocks are coupled to corresponding source select lines (see for example in Fig. 4), respectively, wherein the program operation comprises a plurality of program loops (see for example in Figs. 8, 11, 13), each program loop including a channel precharge operation (Figs. 8, 11, 13; see paragraph [0033]), and wherein the control logic is configured to control, during the channel precharge operation (see for example in Figs. 1), the peripheral circuit so that: the common source line floats (Fig. 13: CSL Floating), and a voltage of a source select line coupled to an unselected memory block among the plurality of memory blocks is increased (Fig. 13: SSL increased).  
Regarding claim 2, Lee, for example in Figs. 1-21, discloses wherein the control logic is configured to control, before the common source line floats (Fig. 13: Floating), the peripheral circuit so that: a turn-on voltage is applied to a source select line coupled to the selected memory block (Fig. 13: SSL increased), and a voltage of the common source line is increased (see for example in Figs. 8, 11, 13; see paragraph [0033]).  
Regarding claim 3, Lee, for example in Figs.1-21, discloses wherein the control logic is configured to control, after the voltage of the source select line coupled to the unselected memory block has increased (see for example in Figs. 8, 11, 13), the peripheral circuit so that a turn-off voltage is applied to a source select line coupled to the selected memory block (see for example in Figs. 8, 11, 13).  
Regarding claim 4, Lee, for example in Figs. 1-21, discloses wherein: the unselected memory block is coupled to a plurality of source select lines (see for example in Figs. 3-4), and the control logic is configured to control, during the channel precharge operation (see for example in Figs. 8, 11, 13; see paragraph [0033]), the peripheral circuit so that a voltage of a source select line disposed adjacent to the common source line (see for example in Figs. 8, 11, 13), among the plurality of source select lines coupled to the unselected memory block, is increased (see for example in Figs. 8, 11, 13).  
Regarding claim 5, Lee, for example in Figs. 1-21, discloses wherein the control logic is configured to control the peripheral circuit so that, while the voltage of the source select line disposed adjacent to the common source line (see for example in Figs. 8, 11, 13), among the plurality of source select lines coupled to the unselected memory block (see for example in Figs. 8, 11, 13), is increased, a voltage of an additional source select line that is not disposed adjacent to the common source line (see for example in Figs. 8, 11, 13), among the plurality of source select lines coupled to the unselected memory block, is maintained (see for example in Figs. 8, 11, 13).  
Regarding Independent Claim 6, Lee, for example in Figs. 1-21, discloses a semiconductor memory device (Fig. 1: 100), comprising: a memory cell array (Fig. 1: 110 and Fig. 3:BLK1) including a plurality of memory blocks (Fig. 4: CS11’) coupled to a common source line (Fig. 4: CSL); a peripheral circuit configured to perform a program operation (Fig. 1: 180) on a selected memory block selected from among the plurality of memory blocks included in the memory cell array (Fig. 4); and control logic (Fig. 1: 170) configured to control the program operation of the peripheral circuit (see for example in Figs. 1-4), wherein the plurality of memory blocks are coupled to corresponding source select lines (see for example in Fig. 4), respectively, wherein the program operation comprises a plurality of program loops (see for example in Figs. 8, 11, 13), each program loop including a channel precharge operation (Figs. 8, 11, 13; see paragraph [0033+]), a program pulse application operation (Figs. 8, 11, 13; see paragraph [0033+]), and a program verify operation (Figs. 8, 11, 13; see paragraph [0033]), and wherein the control logic is configured to control, during the channel precharge operation (Figs. 8, 11, 13; see paragraph [0033+]), the peripheral circuit so that: a first voltage is applied to the common source line (Fig. 13: CSL), the common source line floats (Fig. 13: CSL Floating), and a voltage of the common source line is increased from the first voltage by a coupling voltage by increasing a voltage of a source select line coupled to an unselected memory block among the plurality of memory blocks (Fig. 13: SSL increased).
Regarding claim 7, Lee, for example in Figs. 1-21, discloses wherein the control logic is configured to control, before the first voltage is applied to the common source line (Figs. 8, 11, 13: CSL), the peripheral circuit so that: a turn-on voltage is applied to a source select line coupled to the selected memory block, and a ground voltage is applied to the common source line (Figs. 8, 11, 13: CSL).
Regarding claim 8, Lee, for example in Figs. 1-21, discloses wherein the control logic is configured to control, after the voltage of the common source line has increased from the first voltage by the coupling voltage (see for example in Figs. 8, 11, 13), the peripheral circuit so that a turn-off voltage is applied to a source select line coupled to the selected memory block (see for example in Figs. 8, 11, 13).
Regarding claim 9, Lee, for example in Figs. 1-21, discloses wherein: the unselected memory block is coupled to a first source select line that is disposed adjacent to the common source line and a second source select line that is not adjacent to the common source line, and the control logic is configured to control, during the channel precharge operation (see for example in Figs. 8, 11, 13; see paragraph [0033+]), the peripheral circuit so that a voltage of the first source select line coupled to the unselected memory block is increased (see for example in Figs. 8, 11, 13).
Regarding claim 10, Lee, for example in Figs. 1-21, discloses wherein the control logic is configured to control the peripheral circuit so that, while the voltage of the first source select line coupled to the unselected memory block is increased (see for example in Figs. 8, 11, 13), a voltage of the second source select line coupled to the unselected memory block is maintained (see for example in Figs. 8, 11, 13).
Regarding Independent Claim 11, Lee, for example in Figs. 1-21, discloses a method of operating a semiconductor memory device (Fig. 1: 100), the semiconductor memory device performing a program operation (via Control logic 170 and peripheral circuit 180) on a selected memory block selected from among a plurality of memory blocks (Fig. 4: CS11’) coupled to a common source line (Fig. 4: CSL), the method comprising: allowing the common source line to float (Fig. 13: CSL Floating); and increasing a voltage of a source select line coupled to an unselected memory block among the plurality of memory blocks (Fig. 13: SSL increased).
Regarding claim 12, Lee, for example in Figs. 1-21, discloses further comprising, before allowing the common source line to float (Fig. 13: SSL increased): applying a turn-on voltage to a source select line coupled to the selected memory block (Fig. 13: SSL increased); and increasing a voltage of the common source line (see for example in Figs. 8, 11, 13; see paragraph [0033]).
Regarding claim 13, Lee, for example in Figs. 1-21, discloses further comprising, after increasing the voltage of the source select line coupled to the unselected memory block (Figs. 8, 13: SSL): applying a turn-off voltage to a source select line coupled to the selected memory block (Fig. 13: SSL).
Regarding claim 14, Lee, for example in Figs.1-21, discloses further comprising, after increasing the voltage of the source select line coupled to the unselected memory block (Figs. 8, 13: SSL): applying a pass voltage to an unselected word line, among a plurality of word lines coupled to the selected memory block (Figs. 8, 11, 13), and applying a program voltage to the selected word line (Figs. 8, 11, 13).
Regarding claim 15, Lee, for example in Figs. 1-21, discloses further comprising: 1o performing a program verify operation on memory cells coupled to the selected word line (Figs. 8, 11, 13).
Regarding claim 16, Lee, for example in Figs. 1-21, discloses wherein: the unselected memory block is coupled to a plurality of source select lines (Figs. 8, 11, 13), and increasing the voltage of the source select line coupled to the unselected memory block comprises increasing a voltage of a source select line that is disposed adjacent to the common source line (Figs. 8, 11, 13), among the plurality of source select lines coupled to the unselected memory block (Figs. 8, 11, 13).
Regarding claim 17, Lee, for example in Figs. 1-21, discloses wherein increasing the voltage of the source select line coupled to the unselected memory block further comprises: maintaining a voltage of an additional source select line that is not disposed adjacent to the common source line among the plurality of source select lines (Figs. 8, 11, 13) coupled to the unselected memory block while increasing the voltage of the source select line that is disposed adjacent to the common source line (Figs. 8, 11, 13).
    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825